By the Court:
The northern. boundary line of the premises in controversy was described in the deed from Higuerra to McKeonas the “ land of Joseph C. Palmer, as known in December, 1887.” The evidence and finding show that the land lying next north of the tract, had been in fact sold by Higuerra *584to- one Field, but that Joseph 0. Palmer acted as the agent of the latter in effecting the purchase, and that it was always thereafter recognized by Higuerra, the grantor in both deeds, as land which he had sold to Palmer. This was clearly a sufficient identification of the line intended by the parties.
The judgment is affirmed, with twenty-five per cent, damages. Eemittitur forthwith.